The opinion of the court was delivered by
Bell, J.
The construction of the several deeds given in evidence, the legal effect of the parol proof by Abraham and Stephen Mitchell, and the relative rights and remedies of the litigating parties, flowing from the facts established,' are correctly ascertained by the charge of the court below.
The clauses of reservation of what is called saw-timber, admit of no other interpretation than as speaking of the timber as it existed at the respective dates of the deeds, and, consequently, as fixing the several claims, as the growing trees might then be found fit or unfit to be sawed or rafted, under the general understanding of the country. Were this even less clear than the language used would seem to make it, we should hesitate long to accept a construction variant from the interpretation adopted by an intelligent judge, conversant with the business habits and language of his district, and thus furnished with a key to the meaning of the parties, of which we are not possessed.
Nor do we see any reason to question the propriety of what the President of the Common Pleas said on the- subject of notice. In this case, however, it was truly observed to be of little consequence, as the plaintiff’s claim to recover is not based on the sufficiency of his call on the defendant to remove the trees claimed by him.
Judgment affirmed.